Case: 12-60121     Document: 00511889548         Page: 1     Date Filed: 06/18/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           June 18, 2012

                                     No. 12-60121                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



CATHERINE M. STARR,

                                                  Plaintiff - Appellant
v.

UNITED STATES OF AMERICA,

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:07-CV-00068



Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant Catherine M. Starr (“Starr”) appeals the district court’s
denial of her motion for permission to file suit against United States District
Judge Keith Starrett and several Fifth Circuit Judges, as well as the denial of
her motion for reconsideration of that order.
        In August 1997, we issued an order barring Plaintiff-Appellant Starr from
filing pleadings in the Southern District of Mississippi without the written

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60121        Document: 00511889548          Page: 2     Date Filed: 06/18/2012



                                         No. 12-60121

permission of a district judge (“Sanction Order”). Starr v. Howard, et al., No. 97-
60168 (Aug. 21, 1997). Thereafter, in March 2007, Starr filed a complaint
against the United States and its agencies for secretly spying on and stealing
thoughts from her. In April 2007, District Judge Keith Starrett dismissed this
complaint because Starr had failed to comply with our Sanction Order. Starr
appealed this decision, and in February 2008, we affirmed the dismissal. Starr
v. United States, 267 F. App’x 372 (5th Cir. 2008) (per curiam). Starr sought
certiorari to the Supreme Court, which was denied in October 2008. Starr v.
United States, 555 U.S. 881 (2008).
      Notwithstanding this, in February 2009, Starr filed a request to bring a
nearly identical suit against the United States, arguing that the Sanction Order
was denying her access to the courts. In April 2010, Judge Starrett denied her
application to file suit. In November 2011, Starr filed a letter with Judge
Starrett, requesting permission to file a lawsuit under 42 U.S.C. § 1983 against
Judge Starrett and the Fifth Circuit Judges who issued the Sanction Order. In
her request, Starr stated that she sought to bring a claim for denial of access to
courts because she was being unconstitutionally prohibited from filing her suit
against the United States. Judge Starrett recused himself, and the case was
reassigned to District Judge Halil Suleyman Ozerden. In January 2012, Judge
Ozerden denied Starr’s request, holding that the enforcement of the Sanction
Order was not a denial of her access to courts because all of Starr’s claims were
repetitive of earlier claims or were barred by judicial immunity.1 The instant
appeal followed.
      The district court’s ruling that Starr’s filings are barred by our earlier
Sanction Order is reviewed for abuse of discretion. Balawajder v. Scott, 160 F.3d
1066, 1067 (5th Cir. 1998) (per curiam); Gelabert v. Lynaugh, 894 F.2d 746,


      1
          The district court later denied Starr’s motion for reconsideration on the same grounds.

                                                2
   Case: 12-60121    Document: 00511889548      Page: 3   Date Filed: 06/18/2012



                                  No. 12-60121

747–48 (5th Cir. 1990) (per curiam). To show a denial-of-access stemming from
enforcement of a sanction order, a plaintiff must show that she suffered
prejudice. See Mikkilineni v. City of Hous., 435 F. App’x 298, 299 (5th Cir. 2010)
(per curiam) (analyzing denial of access challenge to the enforcement of a similar
sanction); Schmidt v. Van Buren, 243 F. App’x 803, 804 (5th Cir. 2007) (per
curiam) (same); Thomas v. Capital Sec. Servs., Inc., 836 F.2d 866, 883 n.23 (5th
Cir. 1988) (stating that filing sanctions cannot result in a denial of access to
courts). In order to prove prejudice resulting from a denial-of-access, a plaintiff
must show her ability to pursue a “nonfrivolous” and “arguable” legal claim for
relief. See Christoper v. Harbury, 536 U.S. 403, 415–16 (2002).
      Here, all of Starr’s claims are patently frivolous and do not present “a
plausible claim for relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see also
Taylor v. Johnson, 257 F.3d 470, 472 (5th Cir. 2001) (per curiam) (stating a
complaint is frivolous “if it lacks an arguable basis in law or fact”). Starr’s
underlying claims against the United States for spying and stealing her
thoughts obviously lack merit, and as was noted by the district court, these
claims are repetitive of the claims we addressed in her earlier appeal. See Starr,
267 F. App’x at 372. Moreover, to the extent that Starr seeks to bring suit
directly against Judge Starrett or Judges of this Court, her claims are barred by
absolute judicial immunity. See Davis v. Tarrant Cnty., Tex., 565 F.3d 214,
221–27 (5th Cir. 2009) (explaining absolute judicial immunity). Because all of
the claims that Starr seeks to bring are futile, she has failed to show any
prejudice stemming from the enforcement of our Sanction Order. Accordingly,
we hold that the district court did not abuse its discretion, and we AFFIRM.




                                        3